Citation Nr: 0603097	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  95-18 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability, on direct and secondary bases.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1966 and from October 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, denied service 
connection for osteoarthritis of the right ankle as secondary 
to the service-connected right knee disability.

In May 1996, the veteran provided oral testimony before a 
hearing officer at a hearing held in San Antonio, Texas, a 
transcript of which has been associated with the claims file.

In April 2001, the Board reviewed the claim of service 
connection for a right ankle disability, on direct and 
secondary bases, on a new and material basis.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. 
West, 12 Vet. App. 203 (1999).  The Board, in pertinent part, 
held that new and material evidence had been submitted to 
reopen a claim of service connection for a right ankle 
disability, on direct and secondary bases, and remanded the 
claim for further development and adjudicative action.

This case was again before the Board in June 2003, at which 
time it was remanded for compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The case is again before the Board 
for final appellate review.  

A rating decision dated in April 2004 granted service 
connection for post-traumatic stress disorder (PTSD).  In 
July 2004, the veteran filed a notice of disagreement with 
the rating assigned for his PTSD, and he was furnished a 
statement of the case in August 2004.  No further 
communication was received by him as to this matter.  
Accordingly, this matter is not before the Board.  38 C.F.R. 
§ 20.200 (2005).  

Additional evidence was submitted with the January 2006 
written arguments by the veteran's representative, without a 
waiver of initial review by the RO.  See 38 C.F.R. § 20.1304 
(2005).  However, on review of this evidence the Board finds 
it to be cumulative of evidence previously reviewed by the 
RO.  Accordingly, initial RO review is unnecessary.  Id.   


FINDING OF FACT

A right ankle disorder was not shown in service or for many 
years thereafter and the most probative evidence of record 
indicates that the veteran's current right ankle disorder is 
not causally related to his active service, any incident 
therein, or any service-connected disability. 


CONCLUSION OF LAW

A right ankle disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board observes that letters dated in June 2003 and June 
2004 were compliant with the requirements of a notification 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the issue at hand.  The letters discussed what 
information VA would obtain; what the veteran needed to do; 
and to what address the veteran was to send any information 
that he had.  Additionally, the veteran was notified in a 
March 1995 statement of the case (SOC) and subsequent 
supplemental SOCs of the pertinent law and regulations, of 
the evidence garnered, and of the particular deficiencies in 
the evidence with respect to the claim.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is deemed "necessary" if 
the record does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  Service and post-service 
medical treatment records were obtained.  The veteran's 
claims file was reviewed by a board-certified orthopedic 
surgeon in December 2002 in which a nexus opinion was 
provided by the examiner.  In sum, there is sufficient 
medical evidence for VA to make a decision on the claim.  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim in September 1994 (which predated the VCAA), the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  See Conway v. 
Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  As discussed, the veteran was 
aware of the evidence and information that was needed to 
substantiate his claim; moreover, VA obtained those records 
that were available in relation to the claim.  In addition, 
the claim was readjudicated following the provision of the 
notice.  The veteran was provided with a supplemental SOC in 
August 2004 and given additional time to respond.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board also finds that the June 2003 remand instructions 
have been complied with to the extent possible.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance].  

The appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claim.  See 38 C.F.R. § 3.103 (2005).

Accordingly, the Board will proceed to a decision on the 
merits.

Factual Background

The veteran was hospitalized at a military facility from 
January 1971 to March 1971 after sustaining a twisting injury 
to his right knee 5 days prior to admission.  It was noted 
that the veteran had originally injured this knee when he 
fell off a roof about 4 years before.  There were no findings 
regarding the ankle.  

The veteran's lower extremities were noted to be normal on 
service medical examination reports dated in 1966, June 1969 
and March 1971.  His lower extremities were normal on 
discharge medical examination in March 1973.  

April 1976 hospital records from Brownsville Medical Center 
reveal that the veteran had slipped and fallen down a ladder 
and hit his right ankle and foot.  He sustained immediate 
injury to the right ankle.  He underwent open reduction and 
internal fixation.  The diagnosis was comminuted fracture of 
the distal third of the tibia, intra-articular.

On VA examination in February 1992, the veteran complained of 
right leg and back pain.  There were no complaints or 
findings regarding the right ankle.  The diagnosis was 
status-post right lateral meniscectomy with residual 
degenerative joint disease.

The diagnoses on VA examination in May 1994 included 
postoperative open reduction/internal fixation of the medial 
malleolus of the right ankle with diminished motion and 
discomfort suggesting osteoarthritis.  By history, the 
veteran stated that he fell from a ladder in 1974 and he was 
then treated with open reduction/internal fixation (ORIF) of 
the medial malleolus of the right ankle. 

VA outpatient records from 1993 to March 1996 reveal problems 
with the right ankle, including a notation of ORIF right 
ankle in 1973; post-traumatic degenerative joint disease 
(DJD) of the  right ankle in April 1995 and right ankle 
degenerative  arthritis in March 1996.  In May 1995, the 
veteran reported a long history of pain of the right knee and 
ankle after an ankle injury in Vietnam.  

The veteran testified at a personal hearing at the RO in May 
1996 that he broke his right ankle when he fell down a ladder 
in approximately 1969.  Page 1.  The veteran stated that he 
had surgery on the right ankle at a private facility in about 
1973.  Page 2, 3.  The veteran also contended that improper 
gait due to the service-connected right knee disability has 
also affected the right ankle.  Page 4.    

VA outpatient treatment records show continuing right ankle 
problems.  In February 1998, the veteran was seen for 
traumatic DJD secondary to an ankle fracture noted to have 
been in 1982 from a fall off a ladder.  

The veteran's claims file was reviewed by a board-certified 
orthopedic surgeon who provided a nexus opinion in December 
2002.  The surgeon noted that the veteran's service medical 
records revealed that the veteran sustained an injury to his 
right knee for which he had surgery in 1971.  He then noted 
the veteran's post-service injury to the ankle.  Following 
the claims file review, the examiner opined that it was not 
likely that the veteran's right ankle condition developed as 
a result of or proximate to the right knee arthritis.  He 
also stated that the post-service bimalleolar fracture of the 
ankle made it much more likely to be the cause of the injury 
to the joint surface and the secondary arthritis.  The 
pertinent diagnosis was post-traumatic arthritis of the right 
ankle, moderate, secondary to bimalleolar fracture.     

VA outpatient treatment records dated in July 2003 show a 
history of the veteran falling from a roof in 1970 and 
sustaining a pilon fracture for which he underwent ORIF.  He 
had symptomatic post-traumatic DJD for years.  The impression 
was severe right ankle DJD, post-traumatic.  In August 2003, 
the veteran presented with right knee pain after falling 2 1/2 
feet off a ladder earlier that day.  He felt the knee buckle 
to the side, and the knee started to swell after about 1/2 
hour.  The assessment was nondisplaced tibial plateau 
fracture.  The right knee was aspirated and found to have a 
hemarthrosis.  

The veteran underwent a right ankle arthrodesis with 
autogenous fibular bone graft and allograft at a VA facility 
in September 2003.  By history, it was noted that the veteran 
had a traumatic pilon fracture to his right ankle years 
before and slowly, over the years, developed post-traumatic 
arthritis.  He had severe ankle pain with any activity.  On 
the hospital discharge summary, it indicated that the veteran 
was admitted for status post injury to the right ankle 
requiring ORIF in 1970 with chronic ankle pain, instability, 
and swelling.   

Service connection is in effect for PTSD, rated 30 percent 
disabling and osteoarthritis, status post lateral 
meniscectomy due to lateral meniscus tear, right knee, rated 
10 percent disabling.  

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v.  
Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of secondary service connection, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
evidence of a nexus between the claimed disability and the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet App. 513, 516-17 
(1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis  

The veteran seeks service connection for a right ankle 
disorder under various theories of entitlement.  First, the 
veteran alleged that his current right ankle disorder was 
attributable to an injury where he fell during service, and 
right ankle problems continued from that time.  In the 
alternative, the veteran claims that his impaired gait from 
his service-connected right knee disorder led to right ankle 
disability.  Further, the veteran and his representative have 
also claimed that the veteran's post-service fall, documented 
by private medical records in 1976, occurred when his 
service-connected right knee precipitated the fall.  

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1).  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Competent medical evidence is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2).  
Accordingly, the veteran is competent to present statements 
as to when he was involved in a fall as well as to describe 
the circumstances surrounding such incident that were 
observable to him.  Conversely, the diagnosis and etiology of 
the veteran's currently-claimed disability is beyond the 
range and scope of competent lay evidence contemplated by the 
applicable regulations.   

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  "[D]efinitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness. It has been termed as 'the quality or power of 
inspiring belief. . . .' Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal Prods. 
v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."), citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 
415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events 
that happened . . . long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by 
testimony that was inconsistent with prior written 
statements).

In this case, the Board notes that the veteran's service 
medical records are negative for complaints or findings 
pertaining to a right ankle disorder.  The service medical 
records also document the veteran's injury during service but 
there is no reference to any involvement of the right ankle.  
Similarly, the post-service medical evidence of record is 
negative for any notations of a right ankle disorder for 
several years after service separation.  The initial post-
service findings of a right ankle disorder were at the time 
of a post-service fall in which the veteran sustained 
"immediate" injury.  Significantly, those records do not 
contain any indication of a prior history of right ankle 
injury or disability.   

It was not until the veteran's current claim for compensation 
benefits that there is a reported history by the veteran of 
an injury to the right ankle during service.  The treatment 
records from the 1990's to the present reflect a history of 
injury to the right ankle at various times, including in 
1970, 1974, 1982, for example.  The Board finds that the 
veteran's current statements and recollection of the injury 
and fall during service as it pertains to the right ankle are 
outweighed by the contemporaneous documentation regarding the 
occurrence in service and the results therefrom.  That is, 
the Board finds that the service medical records and the 1976 
post-service records are of higher probative value as to 
whether a right ankle disorder began during service, 
including as a result of a claimed fall.  Further, the 
variety of dates shown in the post-service treatment reports 
after 1976 are inconsistent and are not otherwise followed-up 
by opinions of the associated examiners linking a right ankle 
disorder to service.  As such, the reports are of no 
probative value to support the veteran's claim.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

Moreover, the December 2002 opinion from a board-certified 
surgeon provided an opinion in which it was concluded that 
the right ankle disability had its onset after service due to 
post-service injury.  This specialist did not relate the 
disability to service.  This opinion is of high probative 
value since all of the evidence in the claims file was 
available for review, including all of the veteran's various 
contentions and medical reports since the time of service.  
See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the 
probative value of medical opinion evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators).  In sum, the competent and 
probative evidence does not show that service connection for 
a right ankle disorder on a direct basis is warranted.  

The veteran's arthritis of the right ankle was first shown 
more than a year after service discharge.  Therefore, service 
connection on a presumptive basis is not in order.  38 C.F.R. 
§ 3.309.  

Alternatively, the veteran contends that a right ankle 
disorder may be granted on a secondary basis.  As to the 
veteran's contention that impaired gait from service-
connected disability results in the right ankle disability, 
the December 2002 orthopedic specialist provided an opinion 
that such was not the case.  There is no contradicting 
medical opinion of record.  Consequently, in the absence of 
medical evidence of a nexus between the claimed disability 
and the service-connected disability, service connection on 
this basis must be denied.  Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The veteran's representative has also argued on behalf of the 
veteran that his fall in 1976 which clearly resulted in right 
ankle disability was precipitated by his service-connected 
right knee disability.  As noted above, while the veteran is 
competent to describe what happened to him, these current 
statements must be weighed against the other evidence.  Of 
great weight is the fact that the private medical records 
associated with his treatment in 1976 are entirely negative 
for any reference to the right knee as the genesis of his 
fall.  Subsequent treatment records also do not reflect such 
a relationship.  

The Board notes that the veteran was treated in August 2003 
after falling off a ladder, and the treatment focused on 
injury to the right knee.  There was no reference to ankle 
injury at that time.  When he later underwent right ankle 
arthrodesis in September 2003, it was for continuous pain 
that had developed over the years, and there was no noted 
linkage between right ankle disability and the right knee.  
In sum, the clear weight of the evidence provides no 
association between the veteran's current right ankle 
disability and falls due to the service-connected right knee 
disability.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right ankle disability.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with significant weight accorded to the 
opinion provided by a VA board-certified orthopedic surgeon.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  In denying the 
veteran's claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.




ORDER

Service connection for a right ankle disability is denied.




	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 


